 


115 HRES 645 EH: Providing for consideration of the bill (H.R. 38) to amend title 18, United States Code, to provide a means by which nonresidents of a State whose residents may carry concealed firearms may also do so in the State.
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 645 
In the House of Representatives, U. S.,

December 6, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 38) to amend title 18, United States Code, to provide a means by which nonresidents of a State whose residents may carry concealed firearms may also do so in the State. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 38) to amend title 18, United States Code, to provide a means by which nonresidents of a State whose residents may carry concealed firearms may also do so in the State. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–45 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions.   Karen L. Haas,Clerk. 